Citation Nr: 1502844	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-35 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from Janaury 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  During the course of the appeal the Lincoln, Nebraska, RO assumed jurisdiction.  

In November 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The RO initially addressed the issue on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board will address the issue of whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

The reopened issue of service connection for a right knee disorder is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  The Veteran will be notified if further action is required on his part.  



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The RO denied service connection for a right knee disorder in April 2003.  The Veteran filed a notice of disagreement and a statement of the case was issued but the Veteran did not perfect his appeal nor was evidence received which would have allowed the claim to remain open. 

2.  Evidence received since the denial of service connection for a right knee disorder raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating determination denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disorder, further assistance is not required to substantiate the claim. 

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In an April 2003 rating determination, the RO denied service connection for a right knee disorder.  In an April 2005 statement of the case, the RO indicated that review of the medical records revealed that the Veteran incurred an elliptical laceration of the right knee in August 1963 (for which service connection was in effect).  The RO indicated that the service treatment records did not show injury to the right knee itself outside of the laceration and subsequent scar.  The RO observed that post-service treatment records showed that a right knee arthroscopy was performed in Janaury 1998, which was incurred after jogging.  The RO also noted that at a March 2003 VA examination, the Veteran provided a history of a right knee meniscectomy because of an injury in 1996 unrelated to service.  The RO observed that the examiner related specific findings for the right knee scar but did not note any findings of a right knee condition nor did the examiner provide a nexus or link between service and the right knee condition (other than the scar).  The RO stated that in the absence of evidence showing that a chronic knee condition, other than the scar, began in service, service connection remained denied.  

While the Veteran filed a notice of disagreement in March 2004 and a statement of the case was issued in April 2005, the Veteran did not file a substantive appeal nor was evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final. 

Evidence available to the RO at the time of the April 2003 rating determination included the Veteran's service treatment records, private treatment records, his application for compensation, and the results of a March 2003 VA scar examination.  

Evidence received in conjunction with the Veteran's claim to reopen includes VA treatment records demonstrating treatment for a right knee disorder, to include a diagnosis of degenerative arthritis of the right knee; statements from the Veteran; the results of a December 2012 VA examination; and the testimony of the Veteran at his November 2013 videoconference hearing.

The VA treatment records received in conjunction with the Veteran's claim demonstrate that he now has a diagnosis of degenerative joint disease of the right knee.  At the time of his November 2013 hearing, the Veteran reported that he has had continuous right knee problems since the in-service injury.  

As to the December 2012 VA examination, while the examiner indicated that the Veteran's current right knee stiffness and walking pain were less likely as not caused by, aggravated by, or result of the below the knee laceration which was treated and resolved in 1963, the examiner did not address the Veteran's complaints of knee problems on his service separation report of medical history nor did he address the notations of right knee problems listed in the physician's summary section of the service separation report of medical history.  

In addition to the above, the Board notes that the Veteran's scar evaluation encompasses residual anesthesia under DC 8620, which contemplates knee problems, including knee motion and muscle damage.  The Veteran also testified that numbness in the knee area had affected his knee motion.

The basis for the prior denial was that the Veteran did not have a current right knee disorder which was related to service.  The VA treatment records added to the claims folder reveal that the Veteran has currently been diagnosed with degenerative joint disease of the right knee.  In addition, the Veteran has provided in-depth detail as to how the injury was sustained and as to continuity of symptoms since his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the April 2003 rating determination is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.


REMAND

With regard to the newly reopened claim, the Board notes that while the December 2012 VA examiner rendered an opinion with regard to the right knee disorder, he did not address the Veteran's contentions of continuity nor did he address the findings of  degenerative joint disease in the right knee.  Where the Board makes a decision based on examination reports that do not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination by a physician, to assist in determining the nature and etiology of any current right knee disorder.  The entire record must be made available to the examiner.  All necessary tests, including x-rays, should be performed and all findings should be reported in detail.  The examiner should discuss the Veteran's lay statements that he has had continuous knee symptoms since service.

The examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current right knee disorder, if found, had its onset in service or is otherwise related to the Veteran's service, to include any in-service injury?

b.  If not, is it as likely as not (50 percent probability or greater) that any current right knee disorder is caused by the service-connected right knee scar, to include any neurological impairment resulting from the scar?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any current right knee disorder is aggravated (permanently worsened) by the service-connected right knee scar, to include any neurological impairment resulting from the scar?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.


Complete detailed rationale is requested for each opinion that is rendered.

2.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


